El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Los apelantes aunque hacen un señalamiento de *285errores, éstos no se discuten separadamente, como exige la regla 43 del Reglamento de esta corte. Y la misma argu-mentación es de tal modo insuficiente que el señalamiento puede considerarse solamente como una mera referencia a los errores. Esto sería bastante para desestimar el recurso. TJn examen, sin embargo, de las cuestiones así planteadas indica además que no es un caso meritorio. ' La acción es en cobro de un pagaré del que aparece la responsabilidad solidaria de los demandados. El documento se copia en la demanda y su autenticidad no fué negada. La alegación esencial de los apelantes consiste en que ellos no fueron los beneficiarios del préstamo y sí un tercero y se ba resuelto más de una vez que ésa no es una defensa. Cintrón & Aboy v. Solá, 22 D.P.R. 262; Crédito y Ahorro Ponceño v. Beiró et al., 32 D.P.R. 817. Véase Manresa, tomo 8, páginas 677-78.

Debe confirmarse la sentencia apelada.